Title: From George Washington to John Hancock, 27 July 1776
From: Washington, George
To: Hancock, John



Sir
New York July the 27. 1776

I was Yesterday morning honoured with your favor of the 24 Instt with Its several Inclosures, to which I shall pay the strictest Attention. The Confidence Congress are pleased to repose in my Judgement, demands my warmest acknowledgements, and they may rest assured, It shall be invariably employed so far as It shall be in my power, to promote their views and the public weal.
I have Inclosed a Letter received from Major French two days ago; also one from him to his Lady. Congress will perceive thereby what he says and thinks about his parole, and will be

pleased to transmit me by the earliest Opportunity the result of their opinion and such orders as they may think necessary to be taken upon It. the Letter for Mrs French they will please to return me, It was only forwarded to shew his views more explicitly than what that to me does.
Since my last nothing material has occurred. Yesterday Evening report was made That Eight Ships were seen in the Offing standing towards the Hook. The Men of War & Tenders still are up the River. they have never attempted to pass the Highland Fortifications and a day or two ago quitted their Station and fell down the River Eight or Ten Miles. The vigilance and activity of the Militia opposite where they were, have prevented their Landing and doing much Injury—One poor peasants Cot they plundered and then burnt.
I would wish to know whether the Allowance given to Officers the 17 of Jany of One & a third Dollars for every man they Inlist, Congress mean to extend to the Officers who Inlist for the New Army for three Years—At first It may appear wrong or rather exorbitant, supposing that many will be recruited out of the Regiments now in service & under them—but the allowance will be of great use, as It will Interest the Officers and call forth their exertions which other wise would be feint & languid—Indeed I am fearfull from the Inquiries I have made, that their utmost exertions will not be attended with but little success—It is objected that the bounty of Ten Dollars is too low, & argued that If the States furnishing Men for five or Six Months allow considerably more, why should that be accepted, and when the Term of Inlistment is to be for Three Years. I heartily wish a bounty in Land had been or could be given, as was proposed some time agoe. I think It would be attended with salutary consequences.
In consequence of my application to Governor Trumbull he has sent me Two Row Gallies and I expect another from him. None from Governor Cooke are yet come, nor have I heard from him on the Subject—One is compleat here—The fire Ships are going on under Mr Anderson’s direction, but rather slowly, and I am preparing some Obstructions to the Channel nearly opposite the Works at the upper end of this Island—When all things are ready, I intend to try if It shall seem practicable to destroy the Ships & Tenders above & to employ the Gallies if they can be of advantage.

The Militia for the flying Camp come in but slowly—By a Return from Genl Mercer yesterday they are but a little more than 3,000—If they were in or can be there shortly, and the situation of the Enemy remains the same, I would made some Efforts to annoy them, keeping our posts here well guarded and not putting too much to the hazard or in any manner to the risk. I have the Honor to with the utmost respect Sir Your Most Obedt Servant

Go: Washington

